The plaintiffs in interest had been employed by the vendors as workmen in the mill. Having knowledge of the sale, and being informed by the vendees that they took possession and *Page 344 
would run the mill, they continued their work, upon the faith of the vendees' promise to be responsible for future wages, and to pay wages previously earned if there should be a profit. They had the benefit of all the notice any change of possession could have given, and were so far parties to the sale as to have no cause to complain of any want of completeness in the change of possession. There was no need of a more thorough change to inform them of a contract of which they had all the knowledge they could desire, and to which they assented by deriving from it a valuable security. Coburn v. Pickering, 3 N.H. 415, 426.
Judgment on the verdict.
ALLEN, J., did not sit: the others concurred.